Filed 12/7/20 P. v. Sanford CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


THE PEOPLE,                                                 B303464

        Plaintiff and Respondent,                           (Los Angeles County
                                                            Super. Ct. No.
        v.                                                  BA248066)

ROBERT LIONEL SANFORD,

        Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Michael D. Abzug, Judge. Affirmed.
     James R. Bostwick, Jr., under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance by Plaintiff and Respondent.
       Defendant Robert Sanford (defendant) was convicted of a
single count of robbery (Pen. Code,1 § 211) in 2004. The trial
court found true allegations that defendant sustained four prior
serious felony convictions (§ 667(a)(1)), served three prior prison
terms (§ 667.5(b)), and sustained four prior felony convictions
within the meaning of the Three Strikes law (§§ 667(b)-(i),
1170.12). The trial court struck three of defendant’s prior strike
convictions in the interest of justice pursuant to section 1385 and
sentenced defendant to serve 30 years in prison.
       Defendant filed a series of motions challenging his sentence
in 2019. This appeal concerns defendant’s October 2019 motion
to vacate and correct an unauthorized sentence. Citing People v.
Tassel (1984) 36 Cal.3d 77 (Tassel), defendant argued prior
conviction enhancements under section 1170.1 do not attach to
particular counts but instead are added just once as the final step
in computing the total sentence. The trial court denied the
motion, believing Tassell had been overruled and, regardless, its
reasoning did not apply to defendant’s sentence.2 In a motion for
reconsideration, defendant contended the holding in Tassell was
reaffirmed in People v. Sasser (2015) 61 Cal.4th 1 (Sasser). The
trial court denied the motion for reconsideration.

1
      Undesignated statutory references are to the Penal Code.
2
       Tassell was overruled in People v. Ewoldt (1994) 7 Cal.4th
380, but only “to the extent . . . [Tassell] hold[s] that evidence of a
defendant’s uncharged similar misconduct is admissible to
establish a common design or plan only where the charged and
uncharged acts are part of a single, continuing conception or
plot.” (Id. at 401.)




                                   2
       Defendant noticed an appeal from the trial court’s order
denying his October 2019 motion. This court appointed counsel
to represent defendant. After examining the record, counsel filed
an opening brief pursuant to People v. Wende (1979) 25 Cal.3d
436 (Wende) that raised no issues and asked us to independently
review the record. We invited defendant to personally submit a
supplemental brief, and defendant filed a three-page brief
reiterating his argument, based on Tassell and Sasser, that his
sentence is unlawful because it includes multiple enhancements.
       Tassell and Sasser provide no basis for reversal. Those
cases discuss the circumstances under which enhancements
should be added only once to the determinate term of a
defendant’s overall sentence, as opposed to each of several counts.
(Sasser, 61 Cal.4th at 6 [“[W]hen a defendant’s second-strike
sentence includes multiple terms for several offenses, calculating
the correct sentence can become more complex. We granted
review to determine whether the prior serious felony
enhancement may be applied to the term imposed for each
current offense or only once to the determinate portion of the
overall sentence”]; Tassell, 36 Cal.3d at 90.) The holdings in
Tassell and Sasser do not apply here because defendant’s
sentence includes multiple enhancements added to a single
charged offense.
       Having considered and rejected defendant’s assignment of
error, and having conducted our own examination of the record,
we are satisfied defendant’s attorney has complied with the
responsibilities of counsel and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 278-82; People v. Kelly (2006) 40
Cal.4th 106, 122-24; Wende, supra, 25 Cal.3d at 441.)




                                3
                          DISPOSITION
     The trial court’s order is affirmed.

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                           BAKER, J.

We concur:




     RUBIN, P. J.




     KIM, J.




                                4